Citation Nr: 0329494	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  01-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to March 
1998.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a November 2000 RO decision that granted 
service connection for hiatal hernia with GERD, and assigned 
a noncompensable evaluation, effective December 29, 1999.  
The appellant submitted a notice of disagreement with the 
assigned rating in January 2001, and a statement of the case 
(SOC) was issued in January 2001.  In the January 2001 SOC, 
the RO increased the veteran's rating for this disability 
from 0 to 10 percent disabling, effective December 29, 1999.  
The veteran perfected the appeal by filing a substantive 
appeal (VA Form 9) in February 2001.  

Because the veteran has disagreed with the initial rating 
assigned for his hiatal hernia with GERD, the Board has 
characterized the issue in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Moreover, although the RO 
increased the initial award to 10 percent, as higher 
evaluations are available for this condition, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for a higher evaluation remains viable 
on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The Board finds that specific additional development of the 
claim on appeal is warranted in view of the veteran's 
statements of a worsening disability.  Specifically, the 
veteran asserted on a May 2002 statement that his ailment was 
getting progressively worse as symptoms of epigastric 
distress, dysphasia, pysrosis and regurgitation occurred more 
frequently even while on medication.  This represents a 
change from earlier medical records which show that the 
veteran's symptoms were well controlled with medication.  In 
view of the veteran's report of a worsening disability and in 
fulfillment of VA's duty to assist him, the RO should arrange 
for the veteran to undergo a new examination.  See 
38 U.S.C.A. § 5103A(d); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
will result in a denial of the claim for increase (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

The veteran should also be given the opportunity to inform 
the RO of any additional pertinent evidence that is still 
outstanding.  See 38 U.S.C.A. § 5103A(b).  In this regard, 
the Board notes that, in an April 2002 letter, the RO 
requested that the veteran provide further information and/or 
evidence to support his claim for an increased initial rating 
for his service-connected hiatal hernia with GERD within 60 
days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1) (2003).  The RO noted 
that if the veteran did not respond within 60 days, the RO 
would then adjudicate the claim on the basis of the evidence 
of record.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
duty to notify under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Board finds that the 60-day response period and premature 
adjudication in this case is likewise misleading and 
detrimental.  Therefore, since this case is being remanded 
for additional development, the RO must take this opportunity 
to inform the veteran that a full year is allowed to submit 
the additional information and/or evidence requested.  


The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and, if 
necessary, authorization, are provided.  
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond.    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination for his hiatal hernia 
with GERD.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should expressly indicate 
whether the veteran displays symptoms of 
recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain.  He should also indicate 
whether the veteran experiences symptoms 
of pain, vomiting, material weight loss 
and hematemesis or melena with moderate 
anemia.  The examiner should also provide 
an assessment as to severity of 
impairment that any such symptoms cause 
(i.e., severe, considerable, less than 
considerable).

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
initial evaluation in excess of 10 
percent for hiatal hernia with GERD, in 
light of all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




